Exhibit 10.2

 

 

LOGO [g340426img_001.jpg]

 

Fabrinet USA Inc.

4104-24th Street, Suite 345

San Francisco, CA 94114

February 3, 2012

Mr. Toh-Seng Ng

Dear TS,

We are pleased to extend an offer of employment to you for the position of
Executive Vice President and Chief Financial Officer of Fabrinet USA, Inc.
(“FUSA” or the “Company”), reporting to Mr. David T. Mitchell, Chief Executive
Officer (CEO) of Fabrinet. Your appointment will be effective March 1, 2012.

While you are employed by FUSA, you will devote substantially all of your
business time and efforts to the performance of your duties and use your best
efforts in such endeavors. Acceptance of this offer constitutes your
representation that your execution of this agreement and performance of the
requirements of this position will not be in violation of any other agreement to
which you are a party.

Your annual base salary will be $325,000 to be paid on a semi-monthly basis on
or about the 15th and 30th of each month. You will also receive an annual base
salary adjustment of $72,000 during the period of time you are residing in
Thailand. Subject to the Board’s approval, you will be eligible to participate
in Fabrinet’s Executive Incentive Plan. Any target bonus, or portion thereof,
will be paid as soon as practicable after the Compensation Committee of the
Board of Directors determines that the target bonus (or relevant portion
thereof) has been earned, but in no event shall any such target bonus be paid
later than sixty (60) days following the applicable target bonus performance
period. Receipt of any target bonus is contingent upon your continued employment
with FUSA through the date the bonus is paid.

In addition, you will be eligible to participate in FUSA’s Employee Benefits
Plan, which includes two-hundred forty (240) hours paid time off (PTO), health
care (medical, dental & vision for you and your eligible dependents), 401(k)
plan and Group Term Life insurance. All reasonable business and travel expenses
will be reimbursable via monthly expense reporting pursuant to FUSA’s policies
and procedures, but in no event will any reimbursement occur later than the
fifteenth (15) day of the third month following the later of (i) the close of
the Company’s fiscal year in which such expenses are incurred or (ii) the
calendar year in which such expenses are incurred. You will be eligible to
receive a car allowance of $1,000 per month; provided that you are an employee
of FUSA on the date the car allowance is paid to you each month.

Upon commencement of your employment we will recommend to our Board of Directors
that you be granted a long-term incentive equity award with a compensation value
of $100,000, which may include restricted stock units and options to purchase
ordinary shares in Fabrinet, per the terms of our 2010 Performance Incentive
Plan (“Plan”). This award is subject to Board approval, including the number of
shares granted and the exercise price, with such exercise price equal to the
fair market value of an ordinary share of Fabrinet on the date of grant. Options
granted under our Plan will vest and become exercisable over a four (4) year
period as follows: 25% vesting upon the one (1) year anniversary of the option
grant date and 1/48 of the Shares vesting each month of the following thirty-six
(36) months. Restricted stock units granted under our Plan will vest 25% on the
anniversary of the vesting commencement date each of the following four
(4) years. Vesting is conditioned on your continued service to FUSA on each
vesting date.



--------------------------------------------------------------------------------

This offer is not to be considered a contract guaranteeing employment for any
specific duration. Employment with FUSA is on an at-will basis. Thus you are
free to terminate your employment for any reason at any time with or without
prior notice. Similarly, FUSA may terminate the employment relationship with or
without cause or notice. However, in the event your employment is terminated: 1)
as a result of a change in control; or 2) without good cause, you will receive
(A) a lump sum payment of severance payable within ten (10) business days from
the date of your termination of employment, equal to (i) twelve (12) months of
your then present base salary, and (ii) any earned bonus as of the date of your
termination from employment; and (B) if you timely elect continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), as
amended, or a similar state program, reimbursement of the costs to continue
family medical coverage for the first twelve (12) months following your
termination of employment.

For purposes of the above paragraph, “change in control” means the occurrence of
any of the following events:

(i) A change in the ownership of the Company, which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total fair market value or the total
voting power of the stock of the Company. For purposes of this clause (i), if
any Person is considered to own more than 50% of the Company’s total fair market
value or total voting power, the acquisition of additional stock of the Company
by the same Person will not be considered a change in control; or

(ii) A change in the effective control of the Company which occurs (a) on the
date any Person acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such Person) ownership of
stock of the Company possessing 30% or more of the total voting power of the
stock of the Company, or (b) on the date that a majority of members of the Board
is replaced during any twelve (12) month period by Directors whose appointment
or election is not endorsed by a majority of the members of the Board prior to
the date of the appointment or election. For purposes of this clause (ii), if
any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered a change in control; or

(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions. For purposes of this clause (iii), gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For purposes of the above paragraphs, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction shall not be deemed a change in
control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code, as it has been and may be amended from time
to time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

 

- 2 -



--------------------------------------------------------------------------------

Further, and for the avoidance of doubt, a transaction shall not constitute a
change in control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that shall be owned in substantially the same proportions by the persons who
held the Company’s securities immediately before such transaction.

For purposes of the above paragraph, “good cause” means (i) an act of dishonesty
made by you in connection with your responsibilities as an employee; (ii) your
conviction of or plea of nolo contendere to a felony, or any crime involving
fraud, embezzlement or any other act of moral turpitude; (iii) your gross
misconduct; (iv) your unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom you owe
an obligation of nondisclosure as a result of your relationship with the
Company; (v) your willful breach of any obligations under any written agreement
or covenant with the Company; or (vi) your continued failure to perform your
employment duties after you have received a written demand of performance from
the Company which specifically sets forth the factual basis for the Company’s
belief that you have not substantially performed your duties and have failed to
cure such non-performance to the Company’s satisfaction within thirty (30) days
after receipt of such notice.

Notwithstanding anything to the contrary in this letter, no Deferred
Compensation Separation Benefits (as defined below) will be considered due or
payable until the Employee has incurred a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the final regulations and any guidance promulgated thereunder (together,
“Section 409A”).

In addition, if Fabrinet continues to be a public company with its securities
are listed on a stock exchange at the time of your involuntary termination of
employment, and at the time of such termination it is determined that you are a
“specified employee” within the meaning of Section 409A, the bonus payable to
you, pursuant to this letter, when considered together with any other severance
payments or separation benefits that are considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”) that
are payable within the first six (6) months following your termination of
employment, will become payable on the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of your
termination of employment. Any amount paid under this letter that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of this paragraph. In addition,
any amount paid under this letter that qualifies as a payment made as a result
of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
specified limit in Section 1.409A-1(b)(9)(iii)(A) of the Treasury Regulations
will not constitute Deferred Compensation Separation Benefits for purposes of
this paragraph. Each payment and benefit payable under this letter is intended
to constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The parties to this letter
agree to work together in good faith to consider amendments to this letter, if
required, and to take such reasonable actions, which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to you under Section 409A.

 

- 3 -



--------------------------------------------------------------------------------

If you are in agreement with the provisions of this letter detailing the terms
of your employment with FUSA, please indicate your acceptance by signing below.

Sincerely,

 

/s/ Paul Kalivas

Paul Kalivas General Counsel Fabrinet USA, Inc.

I accept the offer of employment with FUSA under the terms described in this
letter. I acknowledge that this letter is the complete agreement concerning my
employment and supersedes all prior or concurrent agreements and representations
and may not be modified in any way except in a writing executed by an authorized
agent of FUSA.

 

/s/ Toh-Seng Ng

Toh-Seng Ng

 

Date

 

- 4 -